Case 2:20-cv-08985-ODW-DFM Document 44 Filed 01/25/21 Page 1 of 3 Page ID #:371




 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   SECURITIES AND EXCHANGE                     Case № 2:20-cv-8985-ODW (DFMx)
12
     COMMISSION,
                                                 ORDER GRANTING PLAINTIFF’S
13                      Plaintiff,               MOTION TO STRIKE DEFENDANT
14                                               FRANK EKEJIJA’S AFFIDAVIT
           v.                                    [39]; AND
15                                               GRANTING PLAINTIFF’S MOTION
16   PATRICK JEVON JOHNSON,                      TO STRIKE AND/OR DISMISS
     CHARLES EVERETT (aka CHARLY                 DEFENDANT PATRICK JEVON
17
     EVERETT), FRANK EKEJIJA, AND                JOHNSON’S CROSS-CLAIMS [40]
18   NVC FUND, LLC
19
                        Defendants.
20
21
22         Before the Court are Plaintiff Securities and Exchange Commission’s Motion to
23   Strike Defendant Frank Ekejija’s Affidavit (ECF No. 39) and Motion to Strike and/or
24   Dismiss Defendant Patrick Jevon Johnson’s Cross-Claims (ECF No. 40).            After
25   carefully considering the papers filed in connection with the motions, the Court deems
26   the matters appropriate for decision without oral argument. Fed. R. Civ. P. 78(b);
27   C.D. Cal. L.R. 7-15. Accordingly, the Court VACATES the hearing on the motions
28   on February 1, 2021.
Case 2:20-cv-08985-ODW-DFM Document 44 Filed 01/25/21 Page 2 of 3 Page ID #:372




 1         Local Rule 7-9 requires an opposing party to file an opposition to a motion not
 2   later than twenty-one days before the designated hearing date. C.D. Cal. L.R. 7-9. A
 3   party that does not file an opposition may be deemed to consent to the granting of the
 4   motion. C.D. Cal. L.R. 7-12; see Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)
 5   (upholding district court’s dismissal of plaintiff’s complaint based on failure to oppose
 6   motion as required by local rules). Before granting a motion, the court must weigh:
 7   (1) the public interest in expeditious resolution of cases, (2) the court’s need to
 8   manage its docket, (3) the risk of prejudice to defendants, (4) public policy favoring
 9   disposition of cases on the merits, and (5) the availability of less drastic measures. Id.
10   at 53. A court is not required to consider these factors explicitly. Ismail v. Cnty. of
11   Orange, No. SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1 (C.D. Cal.
12   Nov. 7, 2012); accord Malone v. U.S. Postal Serv., 833 F.2d 128, 129 (9th Cir. 1987),
13   cert. denied, 488 U.S. 819 (1988)). In Ghazali, the Ninth Circuit found these factors
14   satisfied where the plaintiff received notice of the motion to dismiss and had “ample
15   opportunity to respond.” See Ghazali, 46 F.3d at 54.
16         Here, Plaintiff noticed the motions for hearing on February 1, 2021. Therefore,
17   Defendant Ekejija’s and Defendant Johnson’s opposition papers were due on
18   January 11, 2021. The time to oppose has expired and the Court has received no
19   oppositions from Defendant Ekejija or Defendant Johnson.            Defendants received
20   notice of the motions and had opportunity to respond, but have failed to do so.
21   Accordingly, the Court deems Defendants’ failure to timely oppose as consent to
22   granting the motions.      Further, the Court has considered the Ghazali factors
23   enumerated above and is convinced of the propriety of granting the motions.
24         Accordingly, pursuant to Local Rule 7-12 and Ghazali, the Court GRANTS
25   Plaintiff’s Motion to Strike Defendant Ekejija’s Affidavit (ECF No. 39) and
26   GRANTS Plaintiff’s Motion to Strike and/or Dismiss Defendant Johnson’s
27   Cross-Claims (ECF No. 40).          Defendant Johnson’s Cross-Claims are hereby
28   STRICKEN from the record.            Defendant Frank Ekejija’s Affidavit is hereby




                                                 2
Case 2:20-cv-08985-ODW-DFM Document 44 Filed 01/25/21 Page 3 of 3 Page ID #:373




 1   STRICKEN from the record. Defendant Ekejija is ORDERED to file and serve an
 2   Answer that complies with the Federal Rules of Civil Procedure, including Rule 8, by
 3   February 15, 2021.       The Court must receive Defendant Ekejija’s responsive
 4   pleading by this deadline for it to be timely. Failure to timely and adequately
 5   respond may subject Defendant Ekejija to default and/or default judgment, or other
 6   sanctions.
 7         Defendants are advised that the Federal Pro Se Clinic offers free information
 8   and guidance to individuals who are representing themselves in federal civil actions.
 9   The Los Angeles Clinic operates by appointment only.         You may schedule an
10   appointment either by calling the Clinic or by using an internet portal. You can call
11   the Clinic at (213) 385-2977, ext. 270, or you can submit an internet request at:
12   http://prose.cacd.uscourts.gov/los-angeles or http://www.publiccounsel.org.    Clinic
13   staff can respond to many questions with a telephonic appointment or through your
14   email account.
15
16         IT IS SO ORDERED.
17
18         January 25, 2021
19
20                                ____________________________________
21                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                               3
